Case: 1:17-md-02804-DAP Doc #: 1637 Filed: 05/16/19 1 of 3. PageID #: 46011




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í92)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,435 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                    May 15, 2019
                                                      John W. Nichols
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1637 Filed: 05/16/19 2 of 3. PageID #: 46012




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                   MDL No. 2804



                   SCHEDULE CTOí92 í TAGíALONG ACTIONS



  DIST      DIV.     C.A.NO.       CASE CAPTION


CALIFORNIA CENTRAL

  CAC        2       19í03588      City of El Monte et al v. Purdue Pharma L.P. et al Opposed 5/13/19
                                   Feather River Tribal Health, Inc. v. Purdue Pharma, L.P.
  CAC        5       19í00823      et al

CALIFORNIA EASTERN

  CAE        1       19í00557      County of Kern et al v. Purdue Pharma L.P. et alOpposed 5/13/19

CALIFORNIA NORTHERN
                                                                                     Opposed 5/13/19
  CAN        3       19í02320      City of Costa Mesa et al v. Purdue Pharma L.P. et al
  CAN        3       19í02323      City of Irvine et al v. Purdue Pharma L.P. et al Opposed 5/13/19
  CAN        3       19í02324      City of Santa Ana et al v. Purdue Pharma L.P. et alOpposed 5/13/19
                                                                                       Opposed 5/13/19
  CAN        3       19í02325      City of Westminster et al v. Purdue Pharma L.P. et al
                                                                                     Opposed 5/13/19
  CAN        3       19í02326      City of San Clemente et al v. Purdue Pharma L.P.    et al
                                   County of Alameda, California et al v. Purdue Pharma
  CAN        4       19í02307      L.P. et al Opposed 5/13/19
                                                                                     Opposed 5/13/19
  CAN        4       19í02321      City of Fullerton et al v. Purdue Pharma L.P. et al

MINNESOTA

  MN         0       19í01194      Sibley County v. Purdue Pharma L.P. et al
  MN         0       19í01202      McLeod County v. Purdue Pharma L.P. et al

VIRGINIA EASTERN

                                   Fairfax County Board Of Supervisors v. Purdue Pharma,
  VAE        1       19í00544      L.P. et al Opposed 5/14/19

VIRGINIA WESTERN
                                                                                      Opposed 5/14/19
  VAW        4       19í00021      Halifax County, Virginia v. Purdue Pharma, L.P. et al
                                   Rockbridge County, Virginia v. Purdue Pharma, L.P. et
  VAW        6       19í00025      al       Opposed 5/14/19
Case: 1:17-md-02804-DAP Doc #: 1637 Filed: 05/16/19 3 of 3. PageID #: 46013

WISCONSIN WESTERN

  WIW        3       19í00340      City of Superior v. Purdue Pharma, L.P. et al
